
	
		II
		110th CONGRESS
		2d Session
		S. 2653
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2008
			Mr. Coleman (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To further United States security by
		  restoring and enhancing the competitiveness of the United States for
		  international students, scholars, scientists, and exchange visitors and by
		  facilitating business travel to the United States.
	
	
		1.Short titleThis Act may be cited as the
			 American Competitiveness Through
			 International Openness Now Act of 2008 or as the
			 ACTION Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Although the United States is engaged in a
			 global competition for international students and scholars, the United States
			 lacks a comprehensive strategy for conducting and succeeding in this
			 competition.
			(2)In January 2008,
			 the Secure Borders and Open Doors Advisory Committee of the Homeland Security
			 Advisory Council issued a report that specifically cites international
			 education as a key component of public diplomacy, stating: America is
			 losing competitiveness for international students for one primary reason …
			 because our competitors have—and America lacks—a proactive national strategy
			 that enables us to mobilize all the tools and assets at our disposal, and that
			 enables the federal bureaucracy to work together in a coherent fashion, to
			 attract international students.
			(3)Attracting the world's most talented
			 students and scholars to campuses and research institutes in the United States
			 will contribute significantly to the leadership, competitiveness, and security
			 of this Nation.
			(4)The international student market has been
			 transformed in the 21st century. Traditional competitor countries have adopted
			 and implemented strategies for capturing a greater share of the market. New
			 competitors, primarily the European Higher Education Area, have entered the
			 market. Traditional sending countries, such as China and India, are expanding
			 their indigenous higher education capacity, both to retain their own students
			 and to attract international students. All of these changes are giving
			 international students many more options for pursuing higher education outside
			 their home countries.
			(5)The number of
			 international students enrolled in United States higher education institutions
			 declined in the academic years 2003–04 and 2004–05, and remained constant in
			 academic year 2005–06. In academic year 2006–07, international student
			 enrollments increased 3 percent, yet remained below the peak level, achieved in
			 the 2002–03 academic year.
			(6)From 2003 to
			 2006, international student enrollments increased—
				(A)by more than
			 80,000 in the United Kingdom;
				(B)by more than
			 50,000 in Australia and France; and
				(C)by more than
			 20,000 in Germany and Japan.
				(7)Anecdotal
			 evidence indicates that international students, scholars, and scientists
			 continue to find the process of gaining entry to the United States to be
			 demeaning and unnecessarily cumbersome.
			(8)While intensive
			 English programs in the United States are a gateway to degree programs,
			 international student enrollments in such programs have declined by almost 50
			 percent since 2000, and many schools offering such programs have closed. This
			 is due primarily to the difficulty of obtaining a United States visa for the
			 purpose of studying English.
			(9)At a time when
			 talent is both scarce and mobile and attracting talent is essential to the
			 leadership, competitiveness, and security of the United States, it is as
			 important for our Nation's visa system to be a gateway for international talent
			 as it is for it to be a barrier to international criminals. Although the
			 Department of State has made significant progress in improving the United
			 States visa system, the system still does not effectively serve this dual
			 purpose.
			3.Sense of
			 CongressIt is the sense of
			 Congress that it should be the policy of the United States—
			(1)to make
			 international educational exchange a priority in order to promote United States
			 leadership, competitiveness, and security;
			(2)to restore United
			 States competitiveness for international students, scholars, scientists, and
			 exchange visitors;
			(3)to ensure that
			 all agencies of the United States Government work together to create a
			 welcoming environment for legitimate international students, scholars,
			 scientists, and exchange visitors, without sacrificing safety;
			(4)to pursue a visa
			 policy that keeps the United States safe, prosperous, and free, by—
				(A)addressing
			 legitimate security concerns; and
				(B)keeping the
			 United States a welcoming Nation; and
				(5)to ensure that
			 United States consulates have adequate resources to perform their required
			 duties.
			4.Enhancing United
			 States competitiveness for international students, scholars, scientists, and
			 exchange visitors
			(a)Strategic
			 plan
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the Committee on Foreign Relations
			 of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives a strategic plan for increasing the competitiveness of the
			 United States for international students, scholars, scientists, and exchange
			 visitors.
				(2)ContentThe
			 strategic plan submitted under this subsection shall include—
					(A)a clear directive
			 to the Department of State, the Department of Homeland Security, the Department
			 of Education, the Department of Commerce, the Department of Energy, and other
			 Federal departments that impact—
						(i)the
			 propensity of international students, scholars, scientists, and exchange
			 visitors to visit the United States;
						(ii)the ability of
			 such individuals to gain entry into the United States; and
						(iii)the ability of
			 such individuals to obtain a driver’s license, Social Security card, and other
			 documents essential to daily life in the United States;
						(B)a marketing plan,
			 including continued improvements in the use of the Internet and other media
			 resources, to promote and facilitate study in the United States by
			 international students;
					(C)a clear division
			 of labor among the departments referred to in subparagraph (A);
					(D)a plan to enhance
			 the role of the educational advising centers of the Department of State that
			 are located in foreign countries to promote study in the United States and to
			 prescreen visa applicants;
					(E)a clarification
			 of the lines of authority and responsibility for international students in the
			 Department of Commerce;
					(F)a clear role for
			 the Department of Education in increasing the competitiveness of the United
			 States for international students; and
					(G)a clear
			 delineation of the lines of authority and streamlined procedures within the
			 Department of Homeland Security related to international students, scholars,
			 scientists, and exchange visitors.
					(b)International
			 education coordination council
				(1)EstablishmentThere
			 is established in the Executive Office of the President a council to be known
			 as the International Education Coordination Council (referred to in this
			 subsection as the Council).
				(2)PurposeThe
			 Council shall coordinate the activities of the Federal Government in order to
			 further the purposes of this Act.
				(3)ChairThe
			 President shall designate an official of the Executive Office of the President
			 to preside over the Council.
				(4)CompositionThe
			 Council shall be composed of the following positions, or their
			 designees:
					(A)The Secretary of
			 State.
					(B)The Secretary of
			 Homeland Security.
					(C)The Secretary of
			 Education.
					(D)The Secretary of
			 Commerce.
					(E)The Secretary of
			 Energy.
					(F)The Secretary of
			 Labor.
					(G)The Director of
			 the Federal Bureau of Investigation.
					(H)The Commissioner
			 of Social Security.
					(I)The head of any
			 other agency designated by the President.
					(c)Elimination of
			 nonimmigrant intent criterion for students
				(1)In
			 generalSection 101(a)(15)(F)(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(F)(i)) is amended—
					(A)by striking
			 having a residence in a foreign country which he has no intention of
			 abandoning, and inserting having the intention, capability, and
			 sufficient financial resources to complete a course of study in the United
			 States,; and
					(B)by striking
			 and solely.
					(2)Presumption of
			 statusSection 214(b) of the Immigration and Nationality Act is
			 amended by striking subparagraph (L) or and inserting
			 subparagraph (F), (L), or.
				(d)Countering visa
			 fraudThe Secretary of State shall—
				(1)require United
			 States consular offices, with particular emphasis on consular offices in
			 countries that send large numbers of international students and exchange
			 visitors to the United States, to submit to the Secretary plans for countering
			 visa fraud that respond to the particular fraud-related problems in the
			 countries where such offices are located; and
				(2)not later than
			 180 days after enactment of this Act, report to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives on the measures taken to counter visa fraud under the plans
			 submitted under paragraph (1).
				(e)Improving the
			 security clearance process for scientists
				(1)Duration of
			 security clearancesThe Secretary shall extend the duration of
			 security clearances for scientists admitted under section 101(a)(15)(J) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) until sooner
			 of—
					(A)the expiration of
			 the program for which the scientist was admitted; or
					(B)the date that is
			 5 years after the beginning of such extension.
					(2)Portability of
			 security clearances
					(A)Validity across
			 nonimmigrant classificationsExcept as provided under
			 subparagraph (B), a security clearance issued with respect to an individual
			 classified within a nonimmigrant classification shall remain valid with respect
			 to a change of the individual to another nonimmigrant classification if the
			 security clearance approved in connection with the first classification is in
			 substantially the same field as the field involved in the subsequent
			 classification.
					(B)National
			 interest waiverSubparagraph (A) shall not apply with respect to
			 an applicant for a security clearance if the Secretary determines that the
			 application of such subparagraph with respect to such applicant is not in the
			 national security interests of the United States.
					(3)Visa processing
			 timeThe Secretary shall issue appropriate guidance to—
					(A)reduce the length
			 of time required to issue visas to scientists to a maximum of 30 days;
			 and
					(B)provide for a
			 special review process to resolve instances in which the length of time
			 required to issue visas to scientists exceeds 45 days.
					(4)Review of
			 technology alert list
					(A)Interagency
			 processThe Secretary shall establish an interagency group to
			 review the technology alert list not less frequently than once every 2
			 years.
					(B)ChairThe
			 interagency review group established pursuant to subparagraph (A) shall be
			 chaired by an appropriate official of the Department of State.
					(C)ConsultationAs
			 part of its assessment of the current state of technology, the interagency
			 review group shall consult with academic experts and with companies that
			 manufacture and distribute the items on the technology alert list.
					(D)ImplementationThe
			 Secretary shall—
						(i)promptly revise
			 the technology alert list in accordance with the recommendations of the group;
			 and
						(ii)promptly notify
			 consular officials of the Department of State of the revisions.
						(5)Annual
			 report
					(A)SubmissionThe
			 Secretary shall submit an annual report on the implementation of this
			 subsection to—
						(i)the
			 Committee on Banking, Housing, and Urban
			 Affairs of the Senate;
						(ii)the
			 Committee on Foreign Relations of the
			 Senate;
						(iii)the
			 Committee on Armed Services of the
			 Senate;
						(iv)the
			 Committee on Energy and Commerce of the House
			 of Representatives;
						(v)the
			 Committee on Science and Technology of the
			 House of Representatives; and
						(vi)the
			 Committee on Armed Services of the House of
			 Representatives.
						(B)ContentsThe
			 report submitted under subparagraph (A) shall include such information as the
			 Secretary determines appropriate, including—
						(i)progress made to
			 reduce the length of time required to process visas to scientists, including
			 the average processing time to complete security clearances for visa applicants
			 in each nonimmigrant visa classification under section 101(a)(15) of the
			 Immigration and Nationality Act;
						(ii)any revisions
			 made to the technology alert list under paragraph (4);
						(iii)the number of
			 individuals in each nonimmigrant visa classification who have—
							(I)received a
			 security clearance in the preceding year;
							(II)been approved
			 for a visa after receiving such clearance; or
							(III)been denied
			 such clearance; and
							(iv)the distribution
			 of such individuals by country of nationality.
						(6)DefinitionsIn
			 this subsection:
					(A)ScientistsThe
			 term scientists means individuals subject to clearance under
			 section 212(a)(3)(A)(i)(II) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(A)(i)(II)).
					(B)SecretaryThe
			 term Secretary means the Secretary of State.
					(C)Technology
			 alert listThe term technology alert list means the
			 list of goods, technology, and sensitive information that is maintained by the
			 Department of State.
					(f)Short-term
			 study on tourist visaSection 101(a)(15)(B) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended by inserting
			 for a period longer than 90 days after
			 study.
			(g)Drivers’
			 licenses for international students and exchange visitorsSection
			 202(c)(2)(C) of the Real ID Act of 2005 (49 U.S.C. 30301 note) is amended by
			 adding at the end the following:
				
					(v)Provisions for
				nonimmigrants monitored under the student and exchange visitor information
				systemWith respect to a nonimmigrant subject to the monitoring
				system required under section 641 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1372)—
						(I)notwithstanding
				clause (ii), a temporary driver’s license or temporary identification card
				issued to such nonimmigrant pursuant to this subparagraph shall be valid for
				the shorter of—
							(aa)the period of
				time of the nonimmigrant’s authorized stay in the United States; or
							(bb)the standard
				issuance period for drivers’ licenses provided by the State; and
							(II)valid status
				under that monitoring system shall be deemed to be valid documentary evidence
				that the nonimmigrant maintains status for purposes of clause
				(iv).
						.
			(h)Change of
			 status for certain F–visa holders seeking adjustment of statusAn
			 individual who has been in valid status under section 101(a)(15)(F) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(F)) shall be considered
			 to have remained in such status until the beginning of a fiscal year if—
				(1)a petition under
			 section 101(a)(15)(H)(i)(b) of such Act has been filed on behalf of such
			 individual and has been approved for such fiscal year;
				(2)the cap with
			 respect to such petitions provided in paragraph (1)(A) or (5)(C) of section
			 214(g) of such Act was reached before such fiscal year; and
				(3)such individual’s
			 valid status under section 101(a)(15)(F) of such Act would otherwise terminate
			 not more than 6 months before such fiscal year.
				(i)Social Security
			 enumeration at ports of entry
				(1)FindingCongress
			 finds that section 205(c)(2)(B)(i)(I) of the Social Security Act (42 U.S.C.
			 405(c)(2)(B)(i)(I)) requires the Commissioner of Social Security to assign
			 Social Security numbers, to the maximum extent practicable, to aliens at the
			 time of their lawful admission to the United States—
					(A)for permanent
			 residence; or
					(B)under any other
			 status which permits such aliens to engage in employment in the United
			 States.
					(2)Memorandum of
			 understandingPursuant to such section, not later than 180 days
			 after the date of the enactment of this Act, the Commissioner of Social
			 Security, the Secretary of State, and the Secretary of Homeland Security shall
			 reach agreement on a memorandum of understanding to expand the
			 enumeration-at-entry program to include all eligible individuals seeking
			 admission to the United States under section 101(a)(15)(J) of the Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(15)(J)).
				(3)ImplementationNot
			 later than 1 year after the date of the enactment of this Act, the expanded
			 enumeration-at-entry program described in paragraph (2) shall become effective
			 at all United States ports of entry.
				5.Facilitating business
			 and academic travel
			(a)Expedited visa
			 reviews for trusted travelers
				(1)RequirementNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall establish a trusted traveler program for international students,
			 researchers, scholars, and individuals engaged in business, which shall operate
			 in accordance with such guidance and procedures as the Secretary may
			 determine.
				(2)Trusted
			 traveler describedThe trusted traveler program shall provide for
			 expedited visa review for—
					(A)frequent low-risk
			 visitors to the United States, who—
						(i)have a history of
			 visa approvals;
						(ii)have not
			 violated their immigration status;
						(iii)have provided
			 biometric data; and
						(iv)have agreed to
			 provide the consulate with such information as the Secretary may require;
			 and
						(B)aliens admitted
			 under subparagraph (F) or (J) of section 101(a)(15) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15), who—
						(i)are
			 pursuing a program in the United States;
						(ii)have not
			 violated their immigration status;
						(iii)have left the
			 United States temporarily; and
						(iv)require a new
			 visa to return to the same program.
						(3)Authority to
			 waive personal appearanceNotwithstanding section 222(h) of the
			 Immigration and Nationality Act (8 U.S.C. 1202(h)), the Secretary may waive the
			 requirement for an in-person interview by a consular officer with respect to
			 trusted travelers described in paragraph (2).
				(b)Enhancing
			 consular resources and performance
				(1)RequirementThe
			 Secretary of State shall—
					(A)issue
			 instructions providing for—
						(i)enhanced staffing
			 of United States consulates with high demand for visas and long visa-processing
			 backlogs; and
						(ii)enhanced
			 training, in partnership with institutions of higher education, leaders in
			 educational exchange, and the business community, for consular officers with
			 respect to processing visas for international students and scholars and
			 individuals traveling for business;
						(B)issue strong
			 operational guidance to all United States consular posts to eliminate
			 inconsistencies in visa processing; and
					(C)through regular
			 reviews, hold such posts accountable for removing such inconsistencies.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 report to the Committee on Foreign Relations of the Senate and the Committee on
			 Foreign Affairs of the House of Representatives on the implementation of this
			 subsection.
				(c)Restoration of
			 revalidation procedures for employment-based visas
				(1)In
			 generalSection 222 of the Immigration and Nationality Act (8
			 U.S.C. 1202) is amended by adding at the end the following:
					
						(i)The Secretary of
				State shall issue regulations to permit an alien granted a nonimmigrant visa
				under subparagraph (E), (H), (I), (L), (O), or (P) of section 101(a)(15) to
				apply for a renewal of such visa within the United States if—
							(1)such visa is
				valid or did not expire more than 12 months before the date of such
				application;
							(2)the alien is
				seeking a nonimmigrant visa under the same subparagraph under which the alien
				had previously received a visa; and
							(3)the alien has
				complied with the immigration laws of the United
				States.
							.
				(2)Conforming
			 amendmentSection 222(h) of such Act is amended, in the matter
			 preceding subparagraph (1), by striking Notwithstanding and
			 inserting Except as provided under subsection (i), and
			 notwithstanding.
				(d)Comprehensive
			 human capital workforce planThe Secretary of State and the
			 Secretary of Homeland Security shall jointly—
				(1)develop a plan
			 for the appropriate selection, training, and supervision of Federal Government
			 officials whose contact with foreign citizens impacts the international image
			 of the United States, including consular and customs and border protection
			 officials; and
				(2)submit an annual
			 report on the implementation of the plan described in paragraph (1) to—
					(A)the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate;
					(B)the
			 Committee on Foreign Relations of the
			 Senate;
					(C)the
			 Committee on Homeland Security of the House of
			 Representatives; and
					(D)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
					
